Title: From George Washington to Tobias Lear, 25 March 1797
From: Washington, George
To: Lear, Tobias

 

dear Sir,
Mount Vernon 25th Mar. 1797

Your letter of the 20th instt, with the Bill of lading for the Goods in the Sloop Salem, and another letter of the 15th are both received; and I hope this will find you safely arrived in the Federal City.
I have got Painters at work in order to prepare my rooms for the furniture which is expected; but I find I have begun at the wrong end, for some joiners work (of the deficiency of which I was ignorant before it was examined) ought to have preceeded theirs, as the fixing of the chimney pieces ought also to do. the first I have engaged, but cannot, on enquiry, find that a skilful hand is to be had in Alexandria to execute the latter. I would thank you therefore for engaging one, if to be had in the Federal City or George town, to be here on Monday or tuesday at farthest as my work will be at a stand without. To prevent imposition, and to avoid disputes, I would prefer employing the artisan by the day. The work immediately foreseen, and which must be done without delay, is, to refix the Marble chimney piece in the Parlour which is almost falling out; to fix the New one (expected from Philadelphia) in the small dining room; to remove the one now there into what is called the School room; to fix the Grate which is coming round in the large dining room; and to give some repairs to the steps; which (like most things else I have looked into since I have been at home) are sadly out of repair.
’Tis possible either of the Commissioners or Captn Hoban could point out a proper character, as they have had to do with the best workmen; and tis possible, but I do not think it very probable, that Cornelius (my old Servant) might be competent to it. two things however are necessary—viz.—Skill & dispatch. Our best regards are presented to all with you—and I am Your sincere friend and ⟨affect⟩ionate Servant

Go: Washington


P.S. If Cornelius had knowledge in practice or theory sufficient for the job, I should be disposed to give him a preference; first because I am acquainted with his temper and industry; and 2dly because I foresee many other things in his line that must be done as fast as I can accomplish them; by engageing a workman upon moderate terms, make Bricks or raise stone, and procure lime.

The Winds have been favorable for Captn Elkins, but we see nothing of his Sloop yet. As soon as it arrives I will let you know, as it would be very pleasing to me, to have you here at that time. Yrs &c. G.W.

